Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9 are objected to because of the following informalities:
In claims 2-9, line 1 “The tool hammer handle with a protective device” should be   “The tool hammer handle with the protective device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the handle body close to the hammer head” in claim 1, lines 3-4 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “sheet-like structure” in claim 1, line 8 is a relative term which renders the claim indefinite. The term “sheet-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the handle protective component close to a striking end” in claim 1, line 9 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the handle body close to the to the handle protective component” in claim 2, lines 2-3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the handle sleeve close to the to the handle protective component” in claim 3, line 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “the handle protective component close to the hammer head” in claim 5, lines 2-3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US Pub. No. 2016/0008966) in view of Coonrad (US Pub. No. 2003/0088964).
Regarding claim 1, Stokes discloses: a tool hammer handle with a protective device (Figures 1-24), comprising: 
a handle body (element 33), configured to connect a hammer head (element 20); and 
a handle protective component (element 40/43/44/45), arranged on an end (Detail A) of the handle body close to the hammer head (see annotated figure below) and configured to protect the handle body (see paragraph 0060); wherein the handle protective component comprises a connecting part (element 43) sleeved on the handle body (see figures 2-3), the connecting part is barrel-shaped and opened at both ends (see figure 4), and the connecting part is located on a side of the handle protective component close to a striking end (Detail B) of the hammer head (see annotated figure below).

    PNG
    media_image1.png
    389
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    695
    media_image2.png
    Greyscale

However, Stokes appears to be silent wherein the handle protective component comprises a protective plate fixedly connected to the connecting part and the protective plate is a sheet-like structure.
Coonrad teaches it was known in the art to have a tool hammer handle with a protective device (Figures 1-4c) comprising a handle body (element 301), a hammer head (element 201), a protective plate (element 101), and the protective plate is a sheet-like structure (see figure 1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stokes to incorporate the teachings of Coonrad to provide a protective plate and the protective plate is a sheet-like structure. The resultant combination would have the protective plate of Coonrad now fixedly connected to the connecting part as taught by Stokes. Doing so provides a protective plate in order to prevent damage of the handle in the event of a user missing the target for which the strike of the hammer is intended as disclosed by Coonrad (see paragraph 0059).
Regarding claim 2, Stokes modified discloses: the tool hammer handle with a protective device according to claim 1, wherein a handle sleeve (element 34) is fixedly connected to an end (Detail C) of the handle body close to the handle protective component (see annotated figure above), and the handle sleeve and the hammer head clamp the handle protective component on the handle body (see annotated figure above).

    PNG
    media_image3.png
    434
    897
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    841
    950
    media_image4.png
    Greyscale

Regarding claim 3, Stokes modified discloses: the tool hammer handle with protective device according to claim 2, wherein an end (Detail D) of the handle sleeve close to the handle protective component is provided with a connector (Detail E), the connector is a groove structure (see Detail E having a groove structure in the annotated figure above), an end of the handle protective component away from the hammer head is provided with a second fixing part (Detail F), the second fixing part is a protrusion (Detail G) arranged on the handle protective component (see annotated figure above), and the second fixing part is fixed into the connector when the handle sleeve is connected to the handle protective component (see annotated figure above).
Regarding claim 4, Stokes modified discloses: the tool hammer handle with a protective device according to claim 3, wherein the connector is fixedly connected to the second fixing part (see annotated figure above showing all components including the connecter (Detail E) and second fixing part (Detail F) fixedly connected to each other in order to form the tool).
Regarding claim 7, Stokes modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent wherein another end of the handle body away from the handle protective component is sleeved with a handle anti-skid sleeve configured to increase anti- skid performance of the tool hammer handle.
Stokes further teaches another tool hammer handle with a protective device (Figures 35-42) comprising a handle body (element 211), a handle protective component (elements 241/242), and wherein another end of the handle body away from the handle protective component is sleeved with a handle anti-skid sleeve (element 213) configured to increase anti- skid performance of the tool hammer handle (see paragraph 0123/0126).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stokes to incorporate the teachings of Stokes second embodiment to provide wherein another end of the handle body away from the handle protective component is sleeved with a handle anti-skid sleeve configured to increase anti- skid performance of the tool hammer handle. Doing so provides a handle with a grip structure in order to  provide additional grip between the user and tool, thus preventing the tool from slipping and being damaged during operations. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US Pub. No. 2016/0008966) in view of Coonrad (US Pub. No. 2003/0088964) as applied to claim 1 above, and further in view of Lamond (US Patent No. 6,363,817).
Regarding claim 5, Stokes modified discloses: tool hammer handle with a protective device according to claim 1, wherein another end of the handle protective component close to the hammer head is provided with a first fixing part (Detail H), but appears to be silent wherein the first fixing part comprises a plurality of annular protrusions arranged along an axis of the handle body and configured to increase stability of connection between the handle protective component and the hammer head.

    PNG
    media_image5.png
    841
    950
    media_image5.png
    Greyscale

Lamond teaches it was known in the art to have a tool hammer handle with a protective device (Figures 1-8) comprising a handle body (element 70), a hammer head (element 12), a handle protective component (element 16), wherein another end of the handle protective component close to the hammer head is provided with a first fixing part (see figure 8 element 73/78), and wherein the first fixing part comprises a plurality of annular protrusions (element 78) arranged along an axis (X-X axis) of the handle body and configured to increase stability of connection between the handle protective component and the hammer head (see col. 5, ll. 1-6).

    PNG
    media_image6.png
    703
    611
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stokes to incorporate the teachings of Lamond to provide wherein the first fixing part comprises a plurality of annular protrusions arranged along an axis of the handle body and configured to increase stability of connection between the handle protective component and the hammer head. Doing so provides a plurality of annular protrusions in order to have different points of securement contact between the handle protective component and the hammer head, thus preventing the different components from detaching and being damaged during operations. 
Regarding claim 6, Stokes modified discloses all the limitations as stated in the rejection of claims 1 and 7, but appears to be silent wherein two sides of the first fixing part are provided with fixing members respectively, and each of the fixing members is groove-shaped.
Lamond teaches it was known in the art to have a tool hammer handle with a protective device (Figures 1-8) comprising a handle body (element 70), a hammer head (element 12), a handle protective component (element 16), a first fixing part (see figure 8 element 73/78), and wherein two sides of the first fixing part are provided with fixing members respectively, and each of the fixing members is groove-shaped (Detail A).

    PNG
    media_image7.png
    876
    949
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stokes to incorporate the teachings of Lamond to provide wherein two sides of the first fixing part are provided with fixing members respectively, and each of the fixing members is groove-shaped. Doing so provides fixing members in order to have different points of securement contact between the handle protective component and the hammer head, thus preventing the different components from detaching and being damaged during operations. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US Pub. No. 2016/0008966) in view of Coonrad (US Pub. No. 2003/0088964) as applied to claims 1 and 7 above, and further in view of Xiong (CN 105773531).
Regarding claim 8, Stokes modified discloses all the limitations as stated in the rejection of claims 1 and 7, but appears to be silent wherein anti-skid grooves are disposed on the handle anti-skid sleeve.
Xiong teaches it was known in the art to have a tool hammer handle (Figure 1) comprising a handle body (element 4), a hammer head (element 2), a handle anti-skid sleeve (element 6), and wherein anti-skid grooves (element 5) are disposed on the handle anti-skid sleeve (see figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stokes to incorporate the teachings of Xiong to provide wherein anti-skid grooves are disposed on the handle anti-skid sleeve. Doing so provides anti-skid grooves on the handle anti-skid sleeve in order to provide additional grip between the user and tool, thus preventing the tool from slipping and being damaged during operations. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US Pub. No. 2016/0008966) in view of Coonrad (US Pub. No. 2003/0088964) as applied to claims 1 and 7 above, and further in view of Qiu (CN 101992462).
Regarding claim 8, Stokes modified discloses all the limitations as stated in the rejection of claims 1 and 7, but appears to be silent the handle anti-skid sleeve is disposed with anti-skid protrusions.
Qiu teaches it was known in the art to have a tool (Figures 11-12) comprising a handle anti-skid sleeve (element 32) and the handle anti-skid sleeve is disposed with anti-skid protrusions (element 33 and see paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stokes to incorporate the teachings of Qiu to provide the handle anti-skid sleeve is disposed with anti-skid protrusions. Doing so provides anti-skid protrusions on the handle anti-skid sleeve in order to provide additional grip between the user and tool, thus preventing the tool from slipping and being damaged during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/10/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723